Citation Nr: 0948434	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-37 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including as a result of exposure to herbicides 
(Agent Orange).

2.  Entitlement to service connection for a heart disorder, 
including as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for impotence, 
including as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for a prostate 
disorder, including as a result of exposure to herbicides 
(Agent Orange).

5.  Entitlement to service connection for an elevated iron 
level, including as a result of exposure to herbicides (Agent 
Orange).

6.  Entitlement to service connection for residuals of tumors 
on the back, including as a result of exposure to herbicides 
(Agent Orange).

7.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, including as 
secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, including as 
secondary to service-connected diabetes mellitus.

9.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, including as 
secondary to service-connected diabetes mellitus.

10.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, including as 
secondary to service-connected diabetes mellitus.

11.  Entitlement to service connection for a disorder of the 
bones and joints, including as a result of exposure to 
herbicides (Agent Orange).

12.  Entitlement to service connection for acid reflux and 
hiatal hernia, including as a result of exposure to 
herbicides (Agent Orange).

13.  Entitlement to service connection for a digestive 
disorder with removal of colon polyps, including as a result 
of exposure to herbicides (Agent Orange).

14.  Entitlement to service connection for a disorder of the 
right foot, claimed as arthritis of the right foot, including 
as a result of exposure to herbicides (Agent Orange).

15.  Entitlement to service connection for a disorder of the 
left foot, claimed as arthritis of the left foot, including 
as a result of exposure to herbicides (Agent Orange).

16.  Entitlement to service connection for sleep apnea, 
including as a result of exposure to herbicides (Agent 
Orange).

17.  Entitlement to service connection for hypertension, 
including as a result of exposure to herbicides (Agent 
Orange).

18.  Entitlement to service connection for a skin disorder, 
including as a result of exposure to herbicides (Agent 
Orange).

19.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

20.  Entitlement to an initial compensable disability rating 
for cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1965 
to June 1965 and from August 1966 to March 1969.  
        
This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The issues of higher initial ratings for diabetes mellitus 
and cataracts are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; therefore, he is presumed to have been exposed 
to Agent Orange or other herbicides while there.

2.  There is no medical evidence of current diagnoses of a 
respiratory disorder, a heart disorder, impotence, a prostate 
disorder, an elevated iron level or a disorder related to the 
level of iron in the blood, residuals of tumors on the back, 
peripheral neuropathy of the right and left upper 
extremities, peripheral neuropathy of the right and left 
lower extremities, a hiatal hernia, or a digestive disorder 
with removal of colon polyps.  

3.  The Veteran has current diagnoses of a disorder of the 
bones and joints, gastroesophageal reflux disease (GERD) and 
peptic ulcer disease (PUD), disorders of the right and left 
feet, sleep apnea, hypertension, and a skin disorder.

4.  Although the Veteran has been diagnosed with a disorder 
of the bones and joints, GERD and PUD, disorders of the right 
and left feet, sleep apnea, hypertension, and a skin 
disorder, these diseases are not on the list of diseases 
presumptively associated with herbicide exposure.

5.  There is no evidence of a disorder of the bones and 
joints, GERD and PUD, disorders of the right and left feet, 
sleep apnea, hypertension, or a skin disorder during service, 
within one year after service, or for many years thereafter.

6.  There is no probative medical evidence suggesting that a 
disorder of the bones and joints, GERD and PUD, disorders of 
the right and left feet, sleep apnea, hypertension, and a 
skin disorder are due to the Veteran's presumed exposure to 
Agent Orange or other chemicals in Vietnam.




CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  A heart disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, and is not proximately due to, the result of, or 
chronically aggravated by service-connected diabetes 
mellitus.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).   

3.  Impotence was not incurred in or aggravated by service, 
and is not proximately due to, the result of, or chronically 
aggravated by service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  An elevated iron level was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6.  Residuals of tumors on the back were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

7.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by service, and is not 
proximately due to, the result of, or chronically aggravated 
by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

8.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by service, and is not proximately 
due to, the result of, or chronically aggravated by service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

9.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by service, and is not 
proximately due to, the result of, or chronically aggravated 
by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

10.  Peripheral neuropathy of the left lower extremity was 
not incurred in or aggravated by service, and is not 
proximately due to, the result of, or chronically aggravated 
by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

11.  A disorder of the bones and joints was not incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).   

12.  Acid reflux and hiatal hernia were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

13.  A digestive disorder with removal of colon polyps were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

14.  A disorder of the right foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).   

15.  A disorder of the left foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).   

16.  Sleep apnea was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

17.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).   

18.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in March 2005.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; 
Quartuccio, supra.

Additionally, a July 2006 letter from the RO further advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, there 
is no evidence that the RO informed the Veteran of the 
additional information necessary to establish service 
connection for a disability as secondary to a service-
connected disability.  

In this regard, in Pelegrini II, the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, both the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in March 2005 and 
subsequent notice pursuant to Dingess, supra, in July 2006, 
the RO readjudicated the case in an October 2006 SOC, which 
included the laws and regulations pertaining to service 
connection on a secondary basis and analysis of the Veteran's 
claims for service connection on a secondary basis.  In 
short, the error here does not affect the essential fairness 
of adjudication of this case, and is not prejudicial.  The 
Veteran, who has representation, had a meaningful opportunity 
to participate in the adjudication of his claims such that 
the essential fairness of the adjudication was not affected.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  
In any event, the Veteran has never alleged how any content 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the content of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In this regard, the Federal Circuit Court previously held 
that any error in VCAA notice should be presumed prejudicial, 
and that VA must bear the burden of proving that such an 
error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court (Supreme Court) has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  In essence, 
the Supreme Court held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and private treatment records as identified and 
authorized by the Veteran.  The Veteran and his 
representative also have submitted several statements in 
support of his claims.  

The Board acknowledges the lack of VA examinations regarding 
the etiology of the Veteran's alleged disabilities as 
enumerated in issues 1 to 18; however, such examinations are 
unnecessary in this case.  In this regard, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Here, there is no evidence of a 
diagnosis of the disorders in issues 1 to 10; thus, there are 
no current diagnoses for these alleged disabilities to which 
to connect any in-service injury or disease.  Further, for 
the disorders as listed in issues 11 to 18, there is neither 
evidence of an injury or disease in service nor evidence that 
these alleged disorders have persisted since service or are 
associated with the Veteran's service.  Thus, the first, 
second, and third elements of McLendon are not met and VA 
examinations to establish a nexus are not required.  

Therefore, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis and cardiovascular-renal disease, 
including hypertension).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim 
for secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Respiratory, Heart, Impotence, Prostate, Iron, Tumors on 
Back, Peripheral Neuropathy of the Upper Extremities, and 
Peripheral Neuropathy of the Lower Extremities

In this case, the Veteran asserts that his alleged 
respiratory disorder, prostate disorder, elevated iron level, 
and residuals of tumors on his back developed as a result of 
exposure to Agent Orange during service in the Republic of 
Vietnam, and that his service-connected diabetes mellitus 
caused his heart disorder, impotence, peripheral neuropathy 
of the upper extremities, and peripheral neuropathy of the 
lower extremities.  See, e.g., the Veteran's claims dated in 
December 2004 and January 2005, and notice of disagreement 
(NOD) dated in July 2005.  

As previously mentioned, the first requirement for any 
service connection claim, including one for secondary service 
connection, is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a review of post-service treatment records reveals no 
evidence whatsoever of current diagnoses of a respiratory 
disorder; a heart disorder; a prostate disorder; residuals of 
tumors on the back, which were removed during an operation in 
February 1969; or peripheral neuropathy in any extremity.  

Furthermore, with respect to residuals of tumors on the back, 
the Veteran asserts that he recently had additional tumors 
removed and that these tumors are related to those that were 
removed during service.  See the Veteran's statement dated in 
November 2006.  However, a review of these treatment records 
reveals that the recent tumors found on the Veteran's cheek 
have been diagnosed as basal cell carcinoma and labial 
melanotic freckle on his left lower lip, and are unrelated to 
the epidermal inclusion cyst removed from his back in 
February 1969.  See private treatment records from R. Jones, 
M.D., dated in October 2005.  

With respect to impotence, while a March 2005 VA list noted 
erectile dysfunction as a problem, there is no other medical 
evidence to support this notation that the Veteran currently 
suffers from erectile dysfunction.  In addition, concerning 
the Veteran's claim that he has an elevated iron level, 
although private treatment records dated in July 2004 noted 
an elevated level of ferritin and possible hemochromatosis, 
subsequent studies were negative for hemochromatosis and 
showed a normal level of iron.  See private treatment records 
from D. Ginn, M.D., dated in July 2004 and August 2004.  

In this regard, there must be competent medical evidence 
where the determinative issue involves medical causation or a 
medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, absent evidence of current disabilities, 
service connection cannot be granted for a respiratory 
disorder, a heart disorder, impotence, a prostate disorder, 
an elevated iron level, residuals of tumors on the back, 
peripheral neuropathy of the upper extremities, and 
peripheral neuropathy of the lower extremities on a direct or 
secondary basis.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms of the disorders 
mentioned above, he is not competent to render an opinion as 
to the medical etiology of any current symptoms he 
experiences, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Disorder of the Bones and Joints

The Board now turns to analysis of the evidence concerning 
the Veteran's alleged disorder of the bones and joints, which 
he asserts was caused by his exposure to Agent Orange during 
service in the Republic of Vietnam.  See, e.g., NOD dated in 
July 2005.  

As already discussed above, the threshold criterion for 
service connection is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, private treatment records dated in February 2000 
show degenerative activity in the mid-thoracic and lower 
lumber spine, and degenerative arthritis in the joints.  See 
private treatment records from Semmes-Murphy Clinic dated in 
February 2000.  Thus, the evidence of record confirms that 
the Veteran currently has a disorder of the bones and joints.
	
With respect to presumptive service connection due to Agent 
Orange exposure, although the Veteran's DD Form 214 indicates 
that he served in the Republic of Vietnam during his period 
of service, a disorder of the bones and joints, specifically 
degenerative arthritis, is not on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Thus, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.  This does not, however, preclude 
the Veteran from establishing his entitlement to service 
connection for the claimed condition with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
In fact, the Court has specifically held that the provisions 
set forth in Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

In this regard, a review of the Veteran's STRs reveals no 
evidence of treatment for, or diagnosis of, arthritis, or any 
other disorder of the bones or joints or symptoms thereof, in 
service.  38 C.F.R. § 3.303.  Significantly, his separation 
examinations in May 1965 and March 1969 also reported no 
abnormality with his bones or joints.  However, because the 
Veteran served in the Republic of Vietnam during his period 
of service during the Vietnam War era, he is presumed to have 
been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Therefore, the Board finds that the 
Veteran suffered an in-service injury of presumed exposure to 
herbicides.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of a disorder of the bones 
or the joints until the finding of degenerative arthritis and 
activity in 2000.  See private treatment records from Semmes-
Murphy Clinic dated in February 2000.  This diagnosis in 2000 
dates to over 30 years after discharge from service.  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Moreover, although the Veteran is competent to 
report symptoms of a disorder of the bones and joints since 
the time of discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
such disorder until many years after discharge, indications 
that provide evidence against the claim.  See generally Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Therefore, the 
presumption of in-service incurrence for arthritis is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Furthermore, service connection may 
not be established based on chronicity in service or post-
service continuity of symptomatology for a disorder of the 
bones and joints.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.     

As to a nexus between the Veteran's current disorder of the 
bones and joints and his active military service, no medical 
evidence supports the assertion that the disorder is linked 
to his service.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his disorder of the 
bones and joints to service.  Thus, as a whole, post-service 
medical records provide negative evidence against the 
Veteran's claim as they reveal a disorder of the bones and 
joints that began decades after service with no connection to 
service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
disorder of the bones and joints over time, he is not 
competent to render an opinion as to the medical etiology of 
this disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.

C.  Acid Reflux and Hiatal Hernia

Next, the Board turns to analysis of the evidence concerning 
the Veteran's acid reflux and hiatal hernia, which he again 
asserts were caused by his exposure to Agent Orange during 
service in the Republic of Vietnam.  See, e.g., See, e.g., 
NOD dated in July 2005.  

As previously mentioned, the threshold criterion for service 
connection is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, private treatment records show diagnoses and 
treatment of GERD and PUD.  See, e.g., private treatment 
records from P.A. Sherman, M.D., dated in April 2000, 
February 2004, and September 2004.  Further, notes from a 
sleep study conducted in January 2001 indicated that the 
Veteran suffers from reflux, which disturbs his sleep.  See 
private treatment records from Mid-South Sleep Disorder 
Clinic dated in January 2001.  

However, there is no medical treatment record showing that 
hiatal hernia has been diagnosed or treated.  Thus, the 
evidence of record confirms that the Veteran currently has an 
acid reflux disorder, but no hiatal hernia.  In this regard, 
absent evidence of a current disability, service connection 
cannot be granted for hiatal hernia.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.     

With respect to the acid reflux and presumptive service 
connection due to Agent Orange exposure, although the 
Veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during his period of service, acid reflux 
is not on the list of diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  

However, as discussed above, this does not preclude the 
Veteran from establishing his entitlement to service 
connection for acid reflux with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

In this respect, as noted already, if the claimed disease is 
not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee, 34 F.3d at 1043-1044.  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt, 12 Vet. App. at 167.  

In this regard, a review of the Veteran's STRs reveals one 
treatment for stomach pains in April 1967.  However, these 
pains seemed to be acute and transitory, resolving with 
treatment, as STRs show no other complaint of, or treatment 
for, stomach problems.  Significantly, his separation 
examinations in May 1965 and March 1969 also reported no 
symptomatology of acid reflux and found no abnormality with 
his stomach or gastroesphogeal system.  However, because the 
Veteran served in the Republic of Vietnam during his period 
of service during the Vietnam War era, he is presumed to have 
been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Therefore, the Board finds that the 
Veteran suffered an in-service injury of presumed exposure to 
herbicides.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of acid reflux until the 
notation of GERD in 2000.  See private treatment records from 
Dr. P.A. Sherman dated in April 2000.  This notation in 2000 
dates to over 30 years after discharge from service.  As the 
Board already discussed, the Federal Circuit Court has held 
that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
and/or diagnosis after service is a factor for consideration 
in deciding a service-connection claim.  Maxson, 230 F.3d at 
1333.  Moreover, although the Veteran is competent to report 
symptoms of acid reflux since the time of discharge, his lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of any such disorder until many years 
after discharge, indications that provide evidence against 
the claim.  See Barr, 21 Vet. App. at 310.  See also 
Buchanan, 451 F.3d at 1337.  Therefore, service connection 
may not be established based on chronicity in service or 
post-service continuity of symptomatology for acid reflux.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current acid reflux and 
his active military service, no medical evidence supports the 
assertion that the disorder is linked to his service.  See 
Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, 
no post-service medical records obtained by VA or submitted 
by the Veteran link his acid reflux to service.  Thus, as a 
whole, post-service medical records provide negative evidence 
against the Veteran's claim as they reveal an acid reflux 
disorder that began decades after service with no connection 
to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
acid reflux over time, he is not competent to render an 
opinion as to the medical etiology of this disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

D.  Digestive Disorder with Removal of Colon Polyps

With respect to the Veteran's digestive disorder with removal 
of colon polyps, he asserts that it also was caused by his 
exposure to Agent Orange during service in the Republic of 
Vietnam.  See, e.g., See, e.g., NOD dated in July 2005.  

Concerning the threshold criterion for service connection - 
the existence of a current disability - private treatment 
records show that the Veteran has a past history of colon 
polyps and that he underwent a colonoscopy with polypectomy 
in November 2000 due to the finding of a benign polyp in the 
distal transverse colon.  In September 2003, the Veteran 
received an ultrasound of the abdomen, which was found to be 
normal.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  See private treatment records from Digestive Disease 
Clinic dated in November 2000 and September 2003.  Further, 
no treatment record indicates that the Veteran has been 
diagnosed with a digestive disorder.  There is also no 
indication that he continues to suffer from polyps in the 
colon or any residuals thereof.  In this regard, there must 
be competent medical evidence where the determinative issue 
involves medical causation or a medical diagnosis.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, absent evidence of a current disability, service 
connection cannot be granted for a digestive disorder with 
removal of colon polyps.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms of a digestive 
disorder with removal of colon polyps, he is not competent to 
render an opinion as to the medical etiology of any current 
symptoms he experiences, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.
	
E.  Disorders of the Right and Left Feet

The Board now turns to analysis of the evidence concerning 
the Veteran's disorders of the right and left feet, which he 
also asserts were caused by his exposure to Agent Orange 
during service in the Republic of Vietnam.  See, e.g., See, 
e.g., NOD dated in July 2005.  

As discussed previously, the threshold criterion for service 
connection is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, private treatment records show treatment for neuromas 
in the second and third interspace of the left foot and in 
the second interspace of the right foot.  See private 
treatment records from D. Long, M.D., dated from September 
2002 to December 2002.  Thus, the evidence of record confirms 
that the Veteran currently has disorders of the right and 
left feet.  
	
However, with respect to presumptive service connection due 
to Agent Orange exposure, although the Veteran's DD Form 214 
indicates that he served in the Republic of Vietnam during 
his period of service, neuroma of the feet is not on the list 
of diseases associated with herbicide exposure for purposes 
of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Thus, the automatic presumption of service 
connection afforded for certain specific diseases associated 
with exposure to herbicides, specifically Agent Orange, is 
not for application in this case.  This does not, however, 
preclude the Veteran from establishing his entitlement to 
service connection for the claimed condition with proof of 
actual direct causation.  Combee, 34 F.3d at 1043.
 
Concerning direct service connection for disorders of the 
feet, as noted already, if the claimed disease is not one of 
the presumptive diseases listed in 38 C.F.R. § 3.309(e), but 
exposure to an herbicide is presumed or proven by the 
evidence, as is the case here, the Veteran may establish 
service connection for the disease by (1) showing that the 
disease actually occurred in service; or (2) by submitting 
medical evidence of a nexus between the disease and his 
exposure to herbicides during military service.  Combee, 
34 F.3d at 1043-1044.  In fact, the Court has specifically 
held that the provisions set forth in Combee are applicable 
in cases involving Agent Orange exposure.  McCartt, 12 Vet. 
App. at 167.  

In this regard, a review of the Veteran's STRs reveals no 
diagnosis of, or treatment for, neuromas or any other types 
of tumors or growths in the feet.  Significantly, although an 
examination in August 1966 found pes planus that was 
asymptomatic, his separation examinations in May 1965 and 
March 1969 reported no symptomatology of feet disorders and 
found no abnormality with his feet.  However, because the 
Veteran served in the Republic of Vietnam during his period 
of service during the Vietnam War era, he is presumed to have 
been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Therefore, the Board finds that the 
Veteran suffered an in-service injury of presumed exposure to 
herbicides.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of any feet disorder until 
the finding of neuromas in September 2002.  See private 
treatment records from Dr. D. Long dated in September 2002.  
This diagnosis and treatment in September 2002 dates to 
approximately 33 years after discharge from service.  As the 
Board already noted, the Federal Circuit Court has held that 
such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms 
and/or diagnosis after service is a factor for consideration 
in deciding a service-connection claim.  Maxson, 230 F.3d at 
1333.  Moreover, although the Veteran is competent to report 
symptoms of disorders of the feet since the time of 
discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
such disorder until many years after discharge, indications 
that provide evidence against the claim.  See Barr, 21 Vet. 
App. at 310.  See also Buchanan, 451 F.3d at 1337.  
Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for disorders of the feet.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current disorders of the 
feet and his active military service, no medical evidence 
supports the assertion that the disorders are linked to his 
service.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  
Specifically, no post-service medical records obtained by VA 
or submitted by the Veteran link his feet disorders to 
service.  Thus, as a whole, post-service medical records 
provide negative evidence against the Veteran's claim as they 
reveal disorders of the feet that began decades after service 
with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
feet disorders over time, he is not competent to render an 
opinion as to the medical etiology of these disorders, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.




G.  Sleep Apnea

With regard to the Veteran's sleep apnea, he repeats his 
assertion that this disorder was caused by his exposure to 
Agent Orange during service in the Republic of Vietnam.  See, 
e.g., See, e.g., NOD dated in July 2005.  

As mentioned above, the threshold criterion for service 
connection is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, private treatment records show that the Veteran 
underwent a sleep study and was found to have severe 
obstructive sleep apnea.  See private treatment records from 
Mid-South Sleep Disorder Clinic dated in January 2001.  Thus, 
the evidence of record confirms that the Veteran currently 
has sleep apnea.  
	
However, with respect to presumptive service connection due 
to Agent Orange exposure, although the Veteran's DD Form 214 
indicates that he served in the Republic of Vietnam during 
his period of service, sleep apnea is not on the list of 
diseases associated with herbicide exposure for purposes of 
the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Thus, the automatic presumption of service 
connection afforded for certain specific diseases associated 
with exposure to herbicides, specifically Agent Orange, is 
not for application in this case.  This does not, however, 
preclude the Veteran from establishing his entitlement to 
service connection for the claimed condition with proof of 
actual direct causation.  Combee, 34 F.3d at 1043.
 
Concerning direct service connection for sleep apnea, as 
discussed above, if the claimed disease is not one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e), but 
exposure to an herbicide is presumed or proven by the 
evidence, as is the case here, the Veteran may establish 
service connection for the disease by (1) showing that the 
disease actually occurred in service; or (2) by submitting 
medical evidence of a nexus between the disease and his 
exposure to herbicides during military service.  Combee, 
34 F.3d at 1043-1044.  In fact, the Court has specifically 
held that the provisions set forth in Combee are applicable 
in cases involving Agent Orange exposure.  McCartt, 12 Vet. 
App. at 167.  

In this regard, a review of the Veteran's STRs reveals no 
diagnosis of, or treatment for, sleep apnea or other sleep 
disorders.  Significantly, his separation examinations in May 
1965 and March 1969 also reported no symptomatology of sleep 
disorders and found no neurological abnormalities.  However, 
because the Veteran served in the Republic of Vietnam during 
his period of service during the Vietnam War era, he is 
presumed to have been exposed to herbicides.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board 
finds that the Veteran suffered an in-service injury of 
presumed exposure to herbicides.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of any sleep apnea until 
the Veteran was found to have this disorder in January 2001.  
See private treatment records from Mid-South Sleep Disorder 
Clinic dated in January 2001.  This diagnosis in 2001 dates 
to approximately 32 years after discharge from service.  As 
the Board already mentioned, the Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged 
events in service and the initial manifestation of relevant 
symptoms and/or diagnosis after service is a factor for 
consideration in deciding a service-connection claim.  
Maxson, 230 F.3d at 1333.  Moreover, while the Veteran is 
competent to report symptoms of sleep apnea since the time of 
discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
such disorder until many years after discharge, indications 
that provide evidence against the claim.  See Barr, 21 Vet. 
App. at 310.  See also Buchanan, 451 F.3d at 1337.  
Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for disorders of the feet.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current sleep apnea and 
his active military service, no medical evidence supports the 
assertion that the disorder is linked to his service.  See 
Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, 
no post-service medical records obtained by VA or submitted 
by the Veteran link the sleep apnea to service.  Thus, as a 
whole, post-service medical records provide negative evidence 
against the Veteran's claim as they reveal sleep apnea that 
began decades after service with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with 
sleep apnea over time, he is not competent to render an 
opinion as to the medical etiology of the disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

H.  Hypertension

In reference to the Veteran's hypertension, he also contends 
that this disorder was caused by his exposure to Agent Orange 
during service in the Republic of Vietnam.  See, e.g., NOD 
dated in July 2005.  

As mentioned above, the threshold criterion for service 
connection is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, private treatment records show that the Veteran has 
hypertension that is treated and well-controlled.  See 
private treatment records from Dr. P.A. Sherman, dated in 
April 2000 and from May 2005 to May 2006.  Thus, the evidence 
of record confirms that the Veteran currently has 
hypertension.  

With respect to presumptive service connection due to Agent 
Orange exposure, although the Veteran's DD Form 214 indicates 
that he served in the Republic of Vietnam during his period 
of service, hypertension is not on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Thus, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.  This does not, however, preclude 
the Veteran from establishing his entitlement to service 
connection for the claimed condition with proof of actual 
direct causation.  Combee, 34 F.3d at 1043.
 
Concerning direct service connection for hypertension, as 
discussed above, if the claimed disease is not one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e), but 
exposure to an herbicide is presumed or proven by the 
evidence, as is the case here, the Veteran may establish 
service connection for the disease by (1) showing that the 
disease actually occurred in service; or (2) by submitting 
medical evidence of a nexus between the disease and his 
exposure to herbicides during military service.  Combee, 
34 F.3d at 1043-1044.  In fact, the Court has specifically 
held that the provisions set forth in Combee are applicable 
in cases involving Agent Orange exposure.  McCartt, 12 Vet. 
App. at 167.  

In this regard, a review of the Veteran's STRs reveals no 
diagnosis of, or treatment for, hypertension during service.  
Significantly, his separation examinations in May 1965 and 
March 1969 also reported no symptomatology of hypertension 
and showed normal blood pressure readings.  However, because 
the Veteran served in the Republic of Vietnam during his 
period of service during the Vietnam War era, he is presumed 
to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board finds 
that the Veteran suffered an in-service injury of presumed 
exposure to herbicides.

Post-service, treatment records are negative for notation of 
hypertension until April 2000.  See private treatment records 
from P.A. Sherman, M.D., dated in April 2000.  This notation 
in 2000 dates to approximately 31 years after discharge from 
service.  Further, while the Veteran insisted that he had 
suffered from hypertension for 20 to 25 years in a November 
2006 statement, this would still date the onset of his 
hypertension to the mid-to-late 1980s, at least 15 to 20 
years after his discharge from service.  As the Board already 
mentioned, the Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in 
deciding a service-connection claim.  Maxson, 230 F.3d at 
1333.  Moreover, while the Veteran is competent to report 
symptoms of hypertension since the time of discharge, his lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of any such disorder until many years 
after discharge, indications that provide evidence against 
the claim.  See Barr, 21 Vet. App. at 310.  See also 
Buchanan, 451 F.3d at 1337.  Therefore, the presumption of 
in-service incurrence for hypertension is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Furthermore, service connection may 
not be established based on chronicity in service or post-
service continuity of symptomatology for hypertension.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current hypertension and 
his active military service, no medical evidence supports the 
assertion that the disorder is linked to his service.  See 
Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, 
no post-service medical records obtained by VA or submitted 
by the Veteran link his hypertension to service.  Thus, as a 
whole, post-service medical records provide negative evidence 
against the Veteran's claim as they reveal hypertension that 
began decades after service with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with 
hypertension over time, he is not competent to render an 
opinion as to the medical etiology of the disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

I.  Skin Disorder

Finally, the Board turns to analysis of the evidence 
concerning the Veteran's skin disorder, which he also argues 
was caused by his exposure to Agent Orange during service in 
the Republic of Vietnam.  See, e.g., See, e.g., NOD dated in 
July 2005.  

As mentioned above, the threshold criterion for service 
connection is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, private treatment records show that the Veteran was 
recently found to have skin lesions and basal cell carcinoma 
on his left cheek.  See private treatment records from Dr. 
P.A. Sherman, dated in October 2005; and private treatment 
records from R. Jones, M.D., dated in October 2005.  Further, 
the Veteran was previously found to have skin moles, lesions, 
rashes, and seborrheic keratosis.  See private treatment 
records from Dyersburg Skin Clinic dated from October 1999 to 
October 2004.  Thus, the evidence of record confirms that the 
Veteran currently has a skin disorder.  
	
However, with respect to presumptive service connection due 
to Agent Orange exposure, although the Veteran's DD Form 214 
indicates that he served in the Republic of Vietnam during 
his period of service, the skin disorders with which he has 
been diagnosed are not on the list of diseases associated 
with herbicide exposure for purposes of the presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In fact, VA 
also has specifically determined that skin cancers (melanoma, 
basal, and squamous cell) are not associated with exposure to 
herbicide agent for purposes of the presumption, providing 
more evidence against the claim.  See 72 Fed. Reg. 32,395 
(June 12, 2007) (emphasis added).  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for the 
claimed condition with proof of actual direct causation.  
Combee, 34 F.3d at 1043.
 
In this regard, a review of the Veteran's STRs reveals one 
treatment for tinea pedis in the left foot in May 1968.  
However, this diagnosis seemed to be acute and transitory, 
resolving with treatment, as the STRs show no subsequent 
complaint of, or treatment for, tinea pedis or other skin 
problems.  Significantly, his separation examinations in May 
1965 and March 1969 reported no symptomatology of skin 
disorders and found no abnormality with his skin.  However, 
because the Veteran served in the Republic of Vietnam during 
his period of service during the Vietnam War era, he is 
presumed to have been exposed to herbicides.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the 
Board finds that the Veteran suffered an in-service injury of 
presumed exposure to herbicides.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of any skin disorder until 
October 1999.  See private treatment records from Dyersburg 
Skin Clinic dated in October 1999.  This treatment in 1999 
dates to approximately 30 years after discharge from service.  
As the Board already mentioned, the Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged 
events in service and the initial manifestation of relevant 
symptoms and/or diagnosis after service is a factor for 
consideration in deciding a service-connection claim.  
Maxson, 230 F.3d at 1333.  Moreover, while the Veteran is 
competent to report symptoms of a skin disorder since the 
time of discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
such disorder until many years after discharge, indications 
that provide evidence against the claim.  See Barr, 21 Vet. 
App. at 310.  See also Buchanan, 451 F.3d at 1337.  
Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for a skin disorder.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current skin disorder and 
his active military service, no medical evidence supports the 
assertion that the disorder is linked to his service.  See 
Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, 
no post-service medical records obtained by VA or submitted 
by the Veteran link any skin disorder to service.  Thus, as a 
whole, post-service medical records provide negative evidence 
against the Veteran's claim as they reveal a skin disorder 
that began decades after service with no connection to 
service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with a 
skin disorder over time, he is not competent to render an 
opinion as to the medical etiology of the disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a respiratory disorder is denied.

Service connection for a heart disorder, including as 
secondary to service-connected diabetes mellitus, is denied.

Service connection for impotence including as secondary to 
service-connected diabetes mellitus, is denied.

Service connection for a prostate disorder is denied.

Service connection for an elevated iron level is denied.

Service connection for residuals of tumors on the back is 
denied.

Service connection for peripheral neuropathy of the right 
upper extremity, including as secondary to service-connected 
diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the left 
upper extremity, including as secondary to service-connected 
diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the right 
lower extremity, including as secondary to service-connected 
diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the left 
lower extremity, including as secondary to service-connected 
diabetes mellitus, is denied.

Service connection for a disorder of the bones and joints is 
denied.

Service connection for acid reflux and hiatal hernia is 
denied.

Service connection for a digestive disorder with removal of 
colon polyps is denied.

Service connection for a disorder of the right foot, claimed 
as arthritis of the right foot, is denied.

Service connection for a disorder of the left foot, claimed 
as arthritis of the left foot, is denied.

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

Service connection for a skin disorder is denied.


REMAND

Before addressing the merits of the issues of higher initial 
ratings for diabetes mellitus and cataracts, the Board finds 
that additional development of the evidence is required.

First, there are no post-service VA or private treatment 
records associated with the claims file after 2006.  In this 
regard, VA's duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment and from other 
agencies.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  VA also 
has a duty to make reasonable efforts to obtain relevant 
records, including private records that the claimant 
adequately identifies, and notify the claimant of such 
efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any recent 
treatment record regarding his diabetes mellitus and 
cataracts would be relevant to the Veteran's increased 
ratings claims, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  Thus, a remand is warranted to obtain these 
records.

Additionally, new VA examinations are needed to determine the 
current extent and severity of the Veteran's diabetes 
mellitus and cataracts.  In this regard, the RO initially 
granted service connection for diabetes mellitus and 
cataracts in a July 2005 rating decision, and the Veteran has 
never been provided a VA examination for these two disorders.  
He also has complained of worsening symptoms with regard to 
these two disorders.  Thus, more current examinations would 
be helpful in deciding his appeal.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (determining that the Board should 
have ordered a contemporaneous examination of the Veteran 
because a 23-month-old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether he had any relevant treatment at a 
VA facility since September 2006.  If so, 
obtain all pertinent records of any 
medical treatment for the Veteran's 
diabetes mellitus and cataracts from the 
appropriate VA Medical Center (VAMC) from 
September 2006 to the present.  Also 
contact the Veteran to identify any 
private physicians from whom he has 
received treatment for the aforementioned 
disabilities since May 2006.  If any 
private treatment records exist, the RO 
also should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file. 

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the current 
nature and severity of his current 
diabetes mellitus.  The claims file must 
be made available for review of his 
pertinent medical and other history, 
particularly records of any relevant 
treatment.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examination report should 
include a discussion of the current level 
of severity of the diabetes mellitus, 
including whether it is manageable by 
diet, injection of insulin, and/or 
regulation of activities; any episodes of 
ketoacidosis or hypoglycemic reactions, 
including any that requires 
hospitalization and the frequency of 
hospitalization; any weight loss or loss 
of strength; and any other complications.  

Finally, the examiner should indicate the 
effect the Veteran's diabetes mellitus 
have on his ability to obtain and maintain 
gainful employment.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  

3.  After completion of the above, arrange 
for the Veteran to undergo a VA 
examination of his eyes, by an appropriate 
specialist, to determine the current 
nature and severity of his cataracts.  The 
claims file must be made available for 
review of his pertinent medical and other 
history, particularly records of any 
relevant treatment.  

The examination should include any 
necessary diagnostic testing or 
evaluation, and the examination report 
should include a discussion of the extent 
of impairment, if any, of visual acuity or 
field loss.  The examiner also should 
indicate whether replacement lenses are 
present.  

Finally, the examiner should indicate the 
effect the Veteran's cataracts have on his 
ability to obtain and maintain gainful 
employment.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  

4.  Readjudicate the Veteran's claims for 
an initial rating in excess of 20 percent 
for diabetes mellitus and for an initial 
compensable rating for cataracts in light 
of the additional evidence and physical 
examinations.  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative an SSOC 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
	A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


